Citation Nr: 1528950	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He had subsequent service in the South Carolina Army National Guard, from approximately 1977 to 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim of service connection for hearing loss.  The Veteran submitted a notice of disagreement in February 2009; a statement of the case was issued in May 2009; and a VA Form 9 was received in May 2009.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in May 2015; a transcript of that proceeding has been associated with the record.  

In a rating decision in May 2011 rating decision, the RO denied claims of entitlement to service connection for PTSD and sleep apnea.  In May 2012, the Veteran submitted notice of disagreement (NOD) as to these issues.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).  

Likewise, in a March 2013 rating decision, the RO granted service connection for erectile dysfunction and assigned a non-compensable evaluation; the RO also denied higher ratings for service connected residuals of fractured right little finger with arthritis (evaluated as non-compensable), and hypertension (evaluated as 10 percent disabling).  In an April 2013 NOD, the Veteran disagreed with the ratings assigned therein.  An SOC has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ. See 38 C.F.R. § 19.(c); Manlicon, supra. 

The issue of entitlement to service connection for vertigo has been raised by the record (see May 2010 Hearing Transcript, p. 13), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss 

The Veteran contends that his bilateral hearing loss is related to acoustic trauma sustained during service.  He testified that he was exposed to noise in his capacity as a truck/wheel mechanic during active duty service ("I was exposed to gunfire from military tanks...I was exposed to...20Ks and I was exposed to rifles") and as combat engineer during service with the National Guard ("we build roads and we blew up bridges and we used C4"). See hearing transcript, p. 13; see also DD Form 214. 

As an initial matter, the Veteran has a current bilateral hearing loss diagnosis that comports with the impaired hearing requirements set forth under 38 C.F.R. § 3.385. 

The Veteran's July 1968 induction examination revealed a puretone of 25 decibels at the 1000 Hertz level in the right ear; 30 decibels at the 2000 Hertz level in the right ear; and 50 and 40 decibels at the 4000 Hertz level in the right and left ear, respectively.  

A January 1970 overseas physical examination indicated normal hearing throughout. 

The Veteran's October 1970 separation examination reflected a puretone of 25 decibels at the 2000 Hertz level and 25 decibels at the 4000 in the left ear. 

The Veteran's April 1977 National Guard enlistment examination showed a puretone of 25 decibels at the 4000 Hertz level in the left ear. 

Thereafter, an August 1981 National Guard quadrennial examination showed puretones of 25 and 30 decibels at the 4000 Hertz level in the right and left ear, respectively, and 25 decibels at the 6000 Hertz level in the left ear. 

A September 1985 National Guard quadrennial examination showed a puretone of 25 at the 3000 Hertz level in the left ear; 30 and 35 decibels at the 4000 Hertz level in the right and left ear, respectively; and 25 decibels at the 6000 Hertz level in the right ear. 

An undated (April 1994?) National Guard examination showed puretones of 30 decibels at the 2000 Hertz level in the right ear; 30 and 40 decibels at the 3000 Hertz level in the right and left ear, respectively; 45 and 35 decibels at the 4000 Hertz level in the right and left ear, respectively; and 30 decibels at the 6000 Hertz level, bilaterally.  

The Veteran underwent VA examinations in July 2010 and October 2011.  The July 2010 examiner baldly stated that the Veteran's hearing loss began after active duty in 1994.  That examiner provided no rationale for her opinion and did not otherwise address the hearing deficiencies shown on entry to active duty service and/or throughout National Guard service.  

The October 2011 VA examiner opined that "the validity of the pre-induction examination results is considered questionable and the Veteran's hearing should be considered as being normal through the period of his active duty military service."  The examiner based this conclusion on the January 1970 overseas physical and the October 1970 separation examinations, which "indicated hearing within normal limits bilaterally."  The examiner additionally noted that his hearing was within "normal" limits bilaterally on his enlistment examination for Army Reserve National Guard service (4/18/77).  The examiner went on to state that "a progressive mild hearing loss was first noted in National Guard examinations 10 years following the Veteran's active duty military service." 

The Board finds that the October 2011 opinion is based, in part, on an inaccurate factual premise.  Namely, the examinations conducted in October 1970 (separation) and April 1977 (National Guard enlistment) did not show that the Veteran's hearing was within normal limits, as stated by the VA examiner.  Normal hearing means a pure tone threshold ranging between zero and 20 decibels. Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the October 1970 and April 1977 examinations reflected that the Veteran's hearing in left ear was 25 decibels at 4000 Hertz; this is indicative of at least some degree of hearing loss.  Because the examiner's opinion concerning pre-existing hearing loss (or the lack thereof) was based on an erroneous premise, a new opinion must be obtained.  Further, the VA examiner did not otherwise address the abnormal findings found on examinations in 1981 and 1985, and made no specific findings concerning the Veteran's likely exposure to acoustic trauma during active and National Guard service. 

For these reasons, the Board finds that a VA addendum audiological opinion should be obtained to again address whether the Veteran's hearing loss is attributable to any period of service.  

As to whether there are any outstanding relevant records, it appears that all available service treatment records from his period of active service, from January 1969 to January 1971, have been obtained.  Some periodic/quadrennial examinations from Reserve/National Guard service are also of record.  Given that there may be outstanding service records, particularly records from the Veteran's Reserve and/or National Guard service, the Board finds that a record request should be made on remand for all outstanding service treatment records through the National Personnel Records Center (NPRC), the Adjutant General of the South Carolina Army National Guard, and any other appropriate records custodian. See 38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2) (VA has a duty to assist claimants in obtaining service records).

Manlicon Issues

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issues of: entitlement to service connection for PTSD; entitlement to service connection for sleep apnea; a rating higher than 10 percent for hypertension; an initial compensable evaluation for erectile dysfunction; and a compensable evaluation for residuals of fractured right little finger with arthritis. See 38 C.F.R. § 19.9(c); Manlicon, supra. 

Accordingly, the case is REMANDED for the following action:


1. Undertake appropriate development to obtain copies of all outstanding service treatment records regarding the Veteran's service in the U.S. Army, U.S. Army Reserve, and South Carolina Army National Guard.  Requests should be made to the NPRC, the Adjutant General of the South Carolina Army National Guard, and any other appropriate records custodian. 

Also attempt to verify the dates of the Veteran's service in the South Carolina Army National Guard, to include all of the periods of Active Duty for Training (ACDUTRA) and Inactive Duty For Training (INACDUTRA).  If such verification of National Guard, ACDUTRA, or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

All requests and responses for such records should be documented, and all records received must be associated with the claims file. If any records are not available, notify the Veteran of the attempts and any further attempts that will be made, and allow an opportunity to provide any missing records.

2. After completing the above, forward the entire claims file to the October 2011 VA hearing loss examiner, or another appropriate examiner if that individual is not available, for an addendum opinion.  The examiner should be provided with a list of any verified ACDUTRA and INACDUTRA dates for the Veteran.

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

The examiner is further advised that, for purposes of this analysis, normal hearing means a pure tone threshold ranging between zero and 20 decibels. Hensley v. Brown, 5 Vet. App. 155 (1993).  

The examiner must provide opinions responsive to each of the following questions:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the left and/or right ear hearing loss preexisted the Veteran's entry into active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that left and/or right ear hearing loss did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If left and/or right ear hearing loss is not found to have so preexisted service, did it have its onset during active military service, a period of ACDUTRA, or a period of INACDUTRA, or within one year of separation?

In answering the above questions, the examiner should consider the following:

* The Veteran's likely exposure to acoustic trauma during active and National Guard service as a result of his MOS's. 

* The July 1968 induction audiological findings of bilateral hearing loss (i.e., a puretone of 25 decibels at the 1000 Hertz level in the right ear; 30 decibels at the 2000 Hertz level in the right ear; and 50 and 40 decibels at the 4000 Hertz level in the right and left ear, respectively).   

* The October 1970 separation findings of left ear hearing loss (i.e., a puretone of 25 decibels at the 2000 Hertz level and 25 decibels at the 4000 in the left ear). 

* The April 1977 National Guard enlistment findings of left ear hearing loss (i.e., a puretone of 25 decibels at the 4000 Hertz level in the left ear).  

* All subsequent National Guard audiological examinations showing progressive hearing loss, bilaterally. 

In formulating the opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develop from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in-service as opposed to some other cause. 

A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

4. Furnish a Statement of the Case as to the following issues: entitlement to service connection for PTSD; entitlement to service connection for sleep apnea; a rating higher than 10 percent for hypertension; an initial compensable evaluation for erectile dysfunction; and a compensable evaluation for residuals of fractured right little finger with arthritis.  Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


